DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first current mirror comprises a first n-type transistor gated by an input signal and a second n-type transistor gated by an inverse of the input signal as claimed in claims 1 and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
a) regarding claims 1 and 18:
The limitation, “wherein the first current mirror comprises a first n-type transistor gated by an input signal and a second n-type transistor gated by an inverse of the input signal,” as required by claims 1 and 18 was not described in the specification as originally filed and therefore fails to comply with the written description requirement.  The specification describes first current mirror 202/302/402/502/602 and a second current mirror 204/304/404/504/604.  The first current mirror has a n-type transistor 208/308/408/508/608 gated by the input signal IN and the second current mirror has a n-type transistor 218/318/418/518/618 gated by the inverse of the input signal INB.  Nowhere in the disclosure is it taught or suggested that the first current mirror structure includes both a first n-type transistor gated by an input signal and a second n-type transistor gated by an inverse of the input signal. 
b) regarding claims 2-11 and 20:
These claims are rejected based on their dependence from claims 1 and 18, respectively.
c) regarding claim 16:
The limitations, “wherein the current mirror comprises a first n-type transistor gated by an input signal and a second n-type transistor gated by an inverse of the input signal; and…a third n-type transistor coupled between the first n-type transistor and ground, and a fourth n-type transistor coupled between the second n-type transistor and ground, wherein the fourth n-type transistor is gated by the input signal,” as required by claim 16 was not described in the specification and therefore fails to comply with the written description requirement.  The claimed first n-type transistor corresponds to transistors 208/308/408/508/608 in the drawings and the claimed second n-type transistor corresponds 218/318/418/518/618 in the drawings.  There are no transistors disclosed between any of those and ground as claimed.
d) regarding claim 19:
	The limitations, “a level shifter section, wherein the level shifter section includes a first transistor coupled to the first current mirror and a second transistor coupled to the second current mirror, wherein the first current mirror and the second current mirror control a state of the first transistor and the second transistor, and a high voltage transistor coupled to a drain of the first transistor and a second high voltage transistor coupled to the drain of the second transistor…wherein the first transistor and the second transistor are low voltage transistors,” as required by claim 19 was not disclosed in the specification and therefore fails to comply with the written description requirement.  Figure 6 and paragraph [0058] of the specification disclose that, “transistors 618, 626, 632, 608 and inverter 620 are low voltage devices/transistors (i.e., thin oxide).”  None of those transistors have their state controlled by a current mirror as required by the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monk (US Patent No. 7,880,500).
a) regarding claim 12:
Monk discloses a level shifter circuit, comprising: 
a current mirror (T1-T5, T11, T21 and T31-T35) coupled between a power terminal (VDDX) and a ground terminal (GND), wherein the current mirror comprises a first n-type transistor (T5) gated by an input signal (wa) and a second n-type transistor (T35) gated by an inverse of the input signal (wa_n); and 
a level shifter (T12-T16 and T22-T26) including a first p-type transistor (T14) and a second p-type transistor (T24), wherein the current mirror circuit is configured to control a voltage at a gate of the first p-type transistor and/or the second p-type transistor (column 6, lines 40-58).
b) regarding claim 13:
Monk discloses the level shifter circuit of claim 12, wherein the current mirror further comprises: 
a third p-type transistor (T1) coupled between the power terminal (VDDX) and the first n-type transistor (T5); 
a fourth p-type transistor (T11) coupled between the power terminal (VDDX) and a drain of the first p-type transistor (T14), wherein a gate of the fourth p-type transistor (T11) is coupled to the gate of the third p-type transistor (T1); 
a fifth p-type transistor (T31) coupled between the power terminal (VDDX) and the second-n-type transistor (T35); and 
a sixth p-type transistor (T21) coupled between the power terminal (VDDX) and a drain of the second p-type transistor (T24), wherein the gate of the sixth p-type transistor (T21) is coupled to the gate of the fifth p-type transistor (T31).
c) regarding claim 14:
Monk discloses the level shifter circuit of claim 13, wherein the current mirror further comprises: 
a third n-type transistor (T3) coupled between the third p-type (T1) and the first n-type transistor (T5); and 
a fourth n-type transistor (T33) coupled between the fifth p-type transistor (T31) and the second n-type transistor (T35).
d) regarding claim 15:
Monk discloses the level shifter circuit of claim 12, further comprising: 
a shoot-thru current section (3 in Figure 2 for generating fb0 and fb1) comprising a plurality of inverters (inverters receiving out1 and out1_n, respectively) configured to introduce a delay in the level shifter circuit (column 6, lines 10-14), wherein the shoot-thru section is coupled between the current mirror and the level shifter (coupled between out1/out1_n and fb0/fb1).
e) regarding claim 17:
Monk discloses the level shifter circuit of claim 12, wherein one or more transistors (T5, T16, T26 and T35) of the level shifter and the current mirror are low voltage transistors (column 4, lines 62-64) and the level shifter circuit further comprising: 
at least one high voltage transistor (T2, T12, T22 and T32) coupled to a drain of a low voltage transistor (T5, T16, T26 and T35) and configured to control a voltage at the drain of the low voltage transistor (column 7, lines 28-31 and 51-61).

Claims 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (TW 201743561).
a) regarding claim 12:
Chang et al. disclose a level shifter circuit (Figure 2), comprising: 
a current mirror (22, 24, 26 and 28) coupled between a power terminal (VDDH) and a ground terminal (Vss), wherein the current mirror comprises a first n-type transistor (MN5) gated by an input signal (IN) and a second n-type transistor (MN3) gated by an inverse of the input signal (INB); and 
a level shifter (MN1, MN2, MP1 and MP2) including a first p-type transistor (MP2) and a second p-type transistor (MP1), wherein the current mirror circuit is configured to control a voltage at a gate of the first p-type transistor and/or the second p-type transistor (paragraphs [0019], [0020], [0023] and [0024]).
b) regarding claim 13:
Chang et al. discloses the level shifter circuit of claim 12, wherein the current mirror further (22, 24, 26 and 28) comprises: 
a third p-type transistor (MP6) coupled between the power terminal (VDDH) and the first n-type transistor (MN5); 
a fourth p-type transistor (MP5) coupled between the power terminal (VDDH) and a drain of the first p-type transistor (MP2), wherein a gate of the fourth p-type transistor (MP5) is coupled to the gate of the third p-type transistor (MP6); 
a fifth p-type transistor (MP4) coupled between the power terminal (VDDH) and the second-n-type transistor (MN3); and 
a sixth p-type transistor (MP3) coupled between the power terminal (VDDH) and a drain of the second p-type transistor (MP1), wherein the gate of the sixth p-type transistor (MP3) is coupled to the gate of the fifth p-type transistor (MP4).
Response to Arguments
Applicant's arguments filed 11/02/22 have been fully considered but they are not persuasive.
The Applicant’s argue that, “With respect to claim 16, Applicant respectfully submits that claim 16 has support in at least paragraphs 34 and 35 of the Specification.”
The Examiner respectfully disagrees.  The claimed first and second n-type transistors correspond to transistors 208/308/408/508/608 and 218/318/418/518/618, respectively.  There are no transistors disclosed that are coupled between any of those transistors and ground.  Therefore the rejection under 35 USC 112(a) has been maintained.  
The Applicant’s argue that, “With respect to claim 19, Applicant respectfully submits that claim 19 has support in at least paragraph 20 of the Specification.”
The Examiner respectfully disagrees.  Paragraph [0020] says nothing about low-voltage transistors and is completely irrelevant to the rejection of claim 19. Therefore the rejection under 35 USC 112(a) has been maintained.   
In response to the Applicant’s arguments against the rejection of claim 12.  The Applicant is arguing that there are limitations in the claim that are not present.  Claim 12 does not require first and second current mirrors.  Therefore the rejection under 35 USC 102 has been maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick O'Neill whose telephone number is (571)270-1677. The examiner can normally be reached Monday- Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK O NEILL/           Primary Examiner, Art Unit 2842